Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-20-00066-CV

                    IN THE INTEREST OF A.R., M.R., and K.G.D.R., Children

                      From the 438th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2019-PA-00255
                           Honorable Linda A. Rodriguez, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: March 18, 2020

DISMISSED FOR LACK OF JURISDICTION

           On January 30, 2020, appellant filed a notice of appeal stating her intent to appeal a final

decree of termination signed on January 13, 2020. The clerk’s record was filed on February 7,

2020. Although the clerk’s record contains the judge’s notes, the clerk’s record does not contain

an order terminating appellant’s parental rights. See In re L.H., No. 04-13-00174-CV, 2013 WL
3804585, at *1 (Tex. App.—San Antonio July 17, 2013, no pet.) (stating judge’s notes do not

constitute a final, appealable order) (mem. op.). In response to this court’s inquiry, the trial court

clerk confirmed the trial court has not signed a final order. “[A]n appeal may be prosecuted only

from a final judgment.” N.E. Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966).

Because no final order of termination has been entered in the underlying case, this court ordered

appellant to show cause in writing why this appeal should not be dismissed for lack of jurisdiction.
                                                                                                       04-20-00066-CV


Appellant did not file a response showing that we have jurisdiction over this appeal. Having

confirmed the record does not contain a final order of termination, we must dismiss this appeal.1

Accordingly, this appeal is dismissed for lack of jurisdiction. See TEX. R. APP. P. 42.3(a).

                                                             PER CURIAM




1
    This dismissal does not prevent appellant from later pursuing a timely appeal from a final judgment in this case.


                                                           -2-